LONGYEAR, District Judge.
A suit removed from a state court comes into this court impressed with all the rights and liabilities of parties as to costs which accrued or attached by the laws of the state while the suit remained in the state court. Acts of congress prescribing what costs may or may not be taxed apply only to such costs as accrue after the removal has become complete and this court is invested with jurisdiction.
In the state court, in ease of discontinuance, the defendant would be entitled by the state laws to all his costs made up to that time, and I think this court is bound, in ease of removal to this court before discontinuance, to administer those laws as to all such costs which accrued while the suit remained in the state court.
No adjudicated case involving this exact question has fallen under my notice, but the cases cited below involve principles applicable to this question, and so far as they go, fully sustain the foregoing propositions. I am also informed by my brother Judge Withey, of the Western district, that such has always been the uniform practice there. See Ellis v. Jarvis [Case No. 4,403]; Field v. Schell [Id. 4,771]; Gier v. Gregg [Id. 5,406]; Ackerly v. Vilas [Id. 120].
The clerk is therefore directed in this, and all like cases, to tax to the party recovering costs, all costs to which he would have been entitled under the state laws, accrued while the suit remained in the state court, and up to the time the suit was duly entered in this court. Ordered accordingly.